Dismissed and Memorandum Opinion filed January 10, 2008







Dismissed
and Memorandum Opinion filed January 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01054-CR
____________
 
LEATRICE LASHAE HILL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County, Texas
Trial Court Cause No. 1062594
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to delivery of less that one gram of cocaine.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court deferred a finding of guilt and placed appellant on community supervision
for two years and assessed a $500 fine on June 15, 2006.  The conditions of
appellant=s community supervision were amended on March 20, 2007, and on October
25, 2007.  Appellant=s notice of appeal was not filed until December 10, 2007.  We
dismiss the appeal.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial or within 30
days after the trial court signs an appealable order.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
In
addition, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
10, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).